Order entered September 28, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01084-CV

            IN THE INTEREST OF N.G.G., N.M.G., AND N.G.G., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-06967

                                            ORDER
       Before the Court is the September 23, 2016 amended motion to withdraw as counsel filed

by Linda G. Sorrells, counsel for appellant Glenn Green.

       The record in this case shows that on September 15, 2016, appellant filed a statement of

inability to pay costs or an appeal bond. See TEX. R. CIV. P. 145. There is no indication the trial

court has issued an order overruling appellant’s claim of indigence. Accordingly, appellant may

proceed without payment of costs in this court. See TEX. R. APP. P. 20.1(b).

       We refer to the trial court the matter of (1) whether appellant’s counsel should be allowed

to withdraw, and (2) whether replacement counsel should be appointed. See In Interest of P.M.,

No. 15-0171, 2016 WL 1274748, at *4 (Tex. Apr. 1, 2016).

       We ORDER the trial court to determine whether Linda G. Sorrels should be allowed to

withdraw as appellant’s counsel and, if so, whether appellant is entitled to appointment of

counsel due to indigence.
        We ORDER the trial court to transmit to this Court, within TWENTY DAYS of the date

of this order, a supplemental clerk=s record containing findings regarding appellate counsel in

this case.

        We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive a supplemental clerk’s record or in TWENTY-FIVE

DAYS, whichever is earlier.

        We DIRECT the Clerk to transmit copies of this order to the Honorable Mary Brown,

Presiding Judge, 301st Judicial District Court; to Glenn Green, 205 Cimarron Trail #5, Irving,

Texas 75063; and to all counsel of record.


                                                   /s/    BILL WHITEHILL
                                                          JUSTICE